DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 1/28/22 has been considered and entered.  Claims 16 and 17 have been added.  Hence, claims 1-8 and 16-17 are present for prosecution thereof, while claims 9-15 have been withdrawn as being directed toward a non-elected invention.

In light of the amendment filed 1/28/22, the 35 USC 112 and 103 rejections have been withdrawn.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (1,612,585) in combination with DE 19613927.
 Jackson (1,612,585) teaches method of metal coating whereby a material is coated by immersing in the molten zinc in a first basket and after coating is transferred to a second basket for centrifugal process to remove excess coating (col. 1, lines 69-82).  The material is dipped in the molten coating (col. 2, lines 70).  The coating apparatus include a main shaft that is rotatable by a pulley to impart planetary motion to the basket (col. 2, lines 1-10).  
Jackson (1,612,585) fails to teach a plurality of planetary baskets instead of a singular one.  
DE 19613927 teaches a similar method whereby substrates are coated and spun to form the coating (abstract and Fig. 1).  DE 19613927 teaches more than one basket of coating and these baskets have a circular cross-section (dotted line) having a radius of the baskets being circular while the radius of the circle of the baskets is smaller than the radius of the between the axis of rotations (56,38/28/40) of Fig 1.
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Jackson (1,612,585) dip spin process to utilize more than one basket as evidenced by DE 19613927 with the expectation of achieving a higher throughput of coating workpieces thereby reducing production time.
Regarding claims 2-5, DE 19613927 teaches an odd number of jigs (Z) and depicts three in Fig. 1.
.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (1,612,585) in combination with DE 19613927 further in combination with Havens et al. (2007/01344112).
Features detailed above concerning the teachings of Jackson (1,612,585) in combination with DE 19613927 are incorporated here.
Jackson (1,612,585) in combination with DE 19613927 fails to teach the claimed spinning speeds.
Havens et al. (2007/01344112) teaches a dip spin coating process whereby workpieces are dip coated and then spun to remove excess coating and form the coating thereon (abstract and Fig. 6).  Havens et al. (2007/01344112) teaches various speeds for rotation including 0-20 RPMs and as high as 275-425 RPMs [0023]-[0024].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Jackson (1,612,585) dip spin coating process to perform the spinning at the claimed RPMs as evidenced by Havens et al. (2007/01344112) with the expectation of achieving similar success, i.e. coated workpieces.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1-8 and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant arguments are related to the rejection based on Yoshimura et al. (7,335,392) which has been removed and replaced by DE 19613927 in light of the amendments filed.  
DE 19613927 teaches coating having the same designs and similar components being coated using centrifugation.  DE 19613927 teaches differing rotos for differing rotational movement of the basket (30) and the individual circular baskets noted by the dotted lines.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN K TALBOT/Primary Examiner, Art Unit 1715